Mr. Wilson E. Speir, Director                     Opinion No. M-430
Texas Department of Public Safety
580.5North Lamar                                  Re: Applicability of drive-a-way
Austin, Texas 78751                                   in-transit license plates under
                                                       Article 6686 (b), V. C. S. ; as
                                                      amended by House Bill 600 of
                                                      the 61st Legislature, R. S., 1969,
                                                      and interpretation of the term
                                                      “commercial vehicle carrying a
                                                       load” as used in Article 6686 (a)
                                                      (6LV.C.S.

Dear Mr. Speir:

    In your recent request concerning the above-captioned matter, you have
asked this office for an answer to the following two questions:

       1.’ Does Article 6686 (b), Vernon’s Civil Statutes, as amended by
           House Bill 600 of the 6,lst Legislature, R. S., I969, now prov.ide..
           for drive-a-way in-transit license plates to be used on both new
           and used house trailers, trailers and semi-trailers, or does this
           section apply only to the movement of new house trailers, trailers
           and semi-trailers?

       2.   What is the meaning of the term “commercial vehicle carrying a
            load” as used in Article 6686 (a) (6), Vernon’s Civil Statutes, and
            as this term relates to the meaning of the term “convey” as used
            in Article 6686 (a) (4) [b], Vernon’s Civil Statutes?

    With respect to your first question, Article 6686 (b), prior to its amendment
by House Bill 600, provided for drive-a-way in-transit licensing of “new vehicles
from the manufacturer or any other point of origin”. As amended, this Article
now provides for such in-transit licensing of “new vehicles and other vehicles,
including house trailers, trailers, and semi-trailers from the manufacturer or
any other point of origin” [Emphasis added], The only change, with the excep-
tion of an increase in the licensing fee and the allocation of funds collected, brought
about by House Bill 600 was the addition of the emphasized words in the preceding
quotation. Your first question seeks a determination as to whether this added
                                  - 2141”


                                                                                   .,
                                                                            .     .




Mr. Wilson E. Speir, page 2 (M-430)


language covers  only “new” house trailers, trailers and semi-trailers, or whether
it may be construed as covering both “new and used” house trailers, trailers and
semi-trailers.

    Article 6686 (b), prior to its amendment, related only to the movement of
“new vehicles”.     Attorney General’s Opinion No. M-292 interpreted this language
as relating only to new motor vehicles capable of operating under their own power.
That Opinion specifica1Iy excluded the movement of new trailers and mobile homes.
At the time of that Opinion, there was no question as to whether Article 6686 (b)
applied to used vehicles - clearly, it did not. The only purpose of the recent
amendment, as stated in Section 4 of House Bill 600, was to clarify the law so as
to authorize issuance of in-transit license plates to be used to transport and deliver
“new trailers and mobile homes” [Emphasis added]. There is no in&cation that
the amendment to the act was intended also to cover the transportation and delivery
of “used vehicles”.

     Therefore,  the answer to your first question is that only new house trailers,
trailers and semi-trailers  are covered by the recent amendment of Article 6686 (b).
In this respect, House Bill 600 changes the law and Attorney General’s Opinion
No. M-292 is superceded insofar as the latter stated that trailers and mobile homes
were not covered by Article 6686 (b).

    With respect to your second question, Subparagraph (4) [b] of Article 6686 (a)
sets out one of the circumstances under which a dealer may use temporary card-
board numbers corresponding to his license number. Such a “facsimile” of his             ’
dealer’s license number may be used:

       “to convey or cause to be conveyed his unregistered vehicles
       from the dealer’s place of business in one part of the State
       to his place of business in another part of the State, or from
       his place of business to a place to be repaired, reconditioned,
       or serviced, or from a point in this State where such vehicles
       are unloaded to his place of business, including the moving
       of such vehicles from the State line to his place of business,
       and such vehicles displaying such tags while being so conveyed
       shall be exempt from the mechanical inspection requirements.    . .”

     The language of this section indicates that the dealer’s facsimile is to be
affixed to the vehicle which is actually being conveyed; it makes no distinction as to
whether the vehicle is moving under its own power or is being towed or carried by
another vehicle.    Therefore,   it appears that the facsimile of the dealer’s tag may
affixed to a self-propelled   vehicle such as a truck, truck-tractor,   automobile, or
bus, or it may be affixed to a trailer which is not capable of moving under its own
power.
                                      - 2142 -
d       .




    Mr. Wilson E. Speir, page 3 (M-430)


        The question for which an opinion is requested arises from the fact that sub-
    section (6) of Section (a) limits the use of a facsimile of the dealer’s license
    tags. Specifically,   this subsection provides that:

            “The use of dealer’s license or facsimiles thereof is uro-
            hibited on service or work vehicles or on commercial
            vehicles carrying a load; provided, however, that a boat
            trailer carrvine a boat will not be considered to be a com-
            mercial veh&lg carrying a load. . . ”

        The term “commercial      vehicle” may be defined as any type or make of
    vehicle which is designed for or adaptable to commercial purposes, i.e.,
    the transportation of persons or property.     Stecher v. State, 365 S.W.2d 800
    (Tex. Crim.,   1963); Carbet-Barbour Drilling Co. v. Hanna, 222 P.2d 376
    (Okla. Sup. 1950). The phrase “carrying a load” is self-explanatory      and may be
    taken to mean the moving by any method of any extraneous burden. Therefore,
    Article 6686 (a) (6) prohibits the use of a facsimile of the dealer’s tag on any
    vehicle which is designed for commercial purposes and which is actually being
    used in the movement of an extraneous burden of any type.

        Under this construction,   subparagraph (6) of Section (a), as it relates to
    subparagraph (4) [b] of the same Section, would not prohibit the use of a facsimile
    of the dealer’s license number on a commercial vehicle which is not being used
    for commercial purposes, such as a truck or a truck-tractor      moving from the
    dealer’s place of business in one part of the state to his place of business in
    another part of the state. Similarly, a semi-trailer    could be moved between two
    such points within the state under a facsimile of the dealer’s license number pro-
    vided that the trailer was not carrying any load. However, a truck-tractor       could
    not move under a facsimile of the dealer’s license number and pull a trailer or any
    other unit also moving under a similar facsimile: the truck-tractor     would have to
    be registered since it is a “commercial   vehicle carrying a load”. It can also be
    seen that one or more trailers cannot be loaded on another trailer unless the latter,
    being a commercial vehicle carrying a load, is a registered vehicle.

                                     SUMMARY

        The amendment by House Bill 600 of Article 6686 (b), Vernon’s Civil Statutes,
    applies only to the movement of new house trailers, trailers, and semi-trailers.

        The term “commercial    vehicle carrying a load’ as used in Article 6686 (a)
    (6), Vernon’s Civil Statutes, and as applied to Article 6686 (a) (4) [b] means




                                       - 2143 -
                                                                               .       I




Mr.   Wilson E. Speir,   page 4 (M-430)


any vehicle which is designed for commercial   transportation   and which is actually
being used to transport persons or proper



                                                                                   7


                                                   era1 of Texas


Prepared by:

James M. Mabry
Assistant Attorney General

APPROVED:

OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice Chairman

Rick Fisher
James Quick                                                               ..
Tom Neely
Bill Allen

Hawthorne Phillips
Executive Assistant




                                    - 2144-